Citation Nr: 9916791	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-46 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from February 1970 to 
February 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

In this case, the veteran was previously denied service 
connection for PTSD in an unappealed January 1992 Board 
decision.  In June 1996, the veteran attempted to reopen his 
claim, which was denied in a September 1996 rating action.  
The veteran submitted a notice of disagreement with that 
decision later that month and, in October 1996, a statement 
of the case was issued.  Later that month, a substantive 
appeal was received, and the case was subsequently forwarded 
to the Board in Washington, DC.  In a November 1997 decision, 
the Board denied the veteran's attempt to reopen his claim.  

The veteran appealed the Board's 1997 decision to the United 
States Court of Appeals for Veterans Claims (previously known 
as the U.S. Court of Veterans Appeals, prior to March 1, 
1999).  In November 1998, the VA General Counsel, on behalf 
of the Secretary of Veterans Affairs, filed a Motion to 
Remand, based upon a change in judicial caselaw which had 
occurred after the promulgation of the decision of the Board.  
That same month, the Court issued an order which vacated the 
Board's November 1997 decision and remanded the case to the 
Board under the authority of 38 U.S.C.A. § 7252(a) (West 1991 
& Supp. 1998).  




FINDINGS OF FACT

1.  In a January 1992 decision, the Board denied service 
connection for PTSD, based upon the absence of any service 
records reflecting the veteran's participation in combat, the 
absence of a confirmed diagnosis of PTSD following VA medical 
examination, and the fact that the PTSD diagnosis reflected 
in private medical records was apparently based upon a 
reported history that was inconsistent with service records.

2.  The evidence entered into the claims file since the 
Board's decision of January 1992 includes VA medical records 
indicating that the veteran has been diagnosed as having 
PTSD, and a more precise description of in-service events 
which the veteran believes caused him to develop PTSD. 


CONCLUSION OF LAW

Evidence received since the Board denied service connection 
for PTSD in January 1992 is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for PTSD requires medical 
evidence establishing a current, clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citations will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

In this case, the veteran was initially denied service 
connection for PTSD in an unappealed January 1982 rating 
action.  This was subsequently confirmed in February and 
December 1988 rating actions.  The veteran appealed the RO's 
December 1988 decision to the Board and, in a June 1991 
decision, the Board reopened the veteran's claim and remanded 
the matter to the RO for a de novo review.  After conducting 
its review, the RO continued to deny the veteran's claim, and 
returned the case to the Board.  In an unappealed January 
1992 decision, the Board also denied the veteran's claim.  

The evidence upon which the Board based its January 1992 
decision consisted of the veteran's service medical and 
personnel records, post-service private medical records, VA 
medical records, and statements submitted by the veteran.  In 
his statements, the veteran contended that he developed had 
PTSD as a result of his experiences in Vietnam.  The 
experiences the veteran related, however, were only vaguely-
described combat scenes, and the veteran's military records 
documented that he had served in Vietnam as a postal clerk, 
rather than in a combat role.  

As to the VA medical records, none reflected that the veteran 
was diagnosed as having PTSD.  They showed that he had been 
treated at various times for alcohol and narcotic dependency, 
and one report, dated in August 1988, specifically set forth 
that the examiner, was "not impressed [with] evidence for 
PTSD."  (Emphasis in original.)  

The private medical records considered at the time of the 
Board's 1992 decision also showed various periods of 
treatment for alcohol dependence.  There was one record dated 
in January 1988, however, that did include a diagnosis of 
chronic PTSD.  This, diagnosis was apparently based solely 
upon the veteran's non-specific, and undocumented, reference 
to his involvement in combat duty in Vietnam.  

After reviewing the foregoing evidence, the Board concluded, 
in its January 1992 decision, that service connection for 
PTSD was not warranted.  This conclusion was based upon the 
absence of service records reflecting the veteran's 
participation in combat, the absence of a confirmed diagnosis 
of PTSD following VA examination, and the fact that the PTSD 
diagnosis reflected in private medical records was apparently 
based upon a reported history that was inconsistent with 
service records.  

The veteran did not appeal the Board's January 1992 decision 
and, under the law, it is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen his claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the January 1992 decision by the Board, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
PTSD, is that which has been submitted since the Board's 
decision in January 1992.

Evidence submitted since the Board's 1992 decision includes 
VA medical records dated in 1996, private medical records 
dated between 1987 and 1995, and a number of statements 
submitted by the veteran.  Significantly, private medical 
records dated in 1993 again show that the veteran was 
diagnosed as having PTSD.  Moreover, the current VA medical 
records also now show a diagnosis of PTSD, and include a 
description of events in service which are believed to have 
precipitated that disability.  These events include the 
veteran witnessing a "hooch blown up" that resulted in the 
death of a number of soldiers, as well as his witnessing a 
"soldier blown up in the shower."  Although statements 
previously submitted by the veteran included a vague, general 
account of enemy soldiers destroying barracks, and the 
veteran witnessing "buddies blown to bits," these events 
were not previously linked to each other and, as already 
mentioned, there was no diagnosis of PTSD in any VA medical 
record.

In the Board's view, the evidence added to the record since 
1992 offers greater support to the veteran's underlying 
contention that he developed PTSD as a result of the 
experiences he described in service.  Although there remains 
some question as to whether the specific events the veteran 
described in service can be corroborated, and whether or not 
the diagnosis of PTSD would be appropriate after attempts at 
corroborating those events are made, we believe that, under 
the recent precedential caselaw, the new evidence bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. § 5108 (West 
1991).

Therefore, although we express no opinion as to the ultimate 
outcome of this claim, the Board concludes that the veteran 
has submitted evidence that is new and material, and the 
claim for service connection for PTSD is hereby reopened.


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD, the appeal is granted.  

REMAND

Having concluded that the veteran has reopened his claim for 
service connection for PTSD, the Board is of the opinion that 
additional development is necessary prior to entering a final 
determination regarding a decision on the underlying merits 
of the claim.  As indicated above, establishing service 
connection for PTSD requires medical evidence establishing a 
current, clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citations will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).

In the case of Cohen v. Brown, 10 Vet.App. 128, 138 (1997), 
the Court reiterated the three elements, listed above, 
required by section 3.304(f) to warrant a grant of service 
connection for PTSD.  The Court noted, however, that, for a 
claim for PTSD to be well grounded, the veteran need only 
submit medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen, supra, at 
136-137.  

The Board must point out, at this juncture, that the recent 
caselaw of the Court has interpreted the Federal Circuit's 
holding in Hodge as having "effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen . . . .  Put another way, Hodge implicitly 
held that new and material evidence can have been presented 
even though a claim is not well grounded."  Elkins, supra, 
12 Vet.App. at 214, 218.  Thus, our decision to reopen the 
veteran's claim does not necessarily constitute a conclusion 
that it is well grounded.  Nevertheless, in view of the 
recent evidence showing a VA diagnosis of PTSD, and after 
considering the doctrine of reasonable doubt, see 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. §§ 3.102, we now hold that the veteran's 
reopened claim of  service connection for PTSD is well 
grounded. 

Once a PTSD claim has been determined to be well grounded, 
this does not necessarily mean the claim will be granted.  As 
the Court has recently emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the veteran did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  The question of whether the veteran was 
exposed to a stressor in service is a factual one and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsid-
eration, 1 Vet.App. 406 (1991); Wilson v. Derwinski, 2 
Vet.App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The veteran has contended that his PTSD is a result of 
experiences in Vietnam.  As indicated in the decision set out 
above, records associated with the file show that the veteran 
has been diagnosed to have PTSD.  Furthermore, this appears 
to have been based on the veteran's description of the death 
of soldiers who were apparently killed in explosions set off 
by individuals who infiltrated his base camp area.  It does 
not appear, however, that any attempt to verify these events 
has been made.  

Elsewhere, it is observed that the veteran was awarded the 
Army Commendation Medal (ARCOM), apparently in November 1970.  
Given the subsequent evidence reflecting the veteran's in-
service problems with narcotics abuse and periods of 
unauthorized absences, the question is raised as to whether 
the service the veteran performed to warrant the award of an 
ARCOM may be related to the events he contends led him to 
develop PTSD.  Accordingly, an attempt should be made to 
ascertain the basis for the veteran's award of the ARCOM.  

The Board also notes that, in the report of the examination 
conducted for VA purposes in August 1988, the examiner 
recorded the names of two friends the veteran recalled were 
killed in Vietnam.  These were "Daniels" from Chicago, and 
"Horne" from Baltimore.  A review of the Vietnam Veterans 
Memorial Directory of Names, Vietnam Veterans Memorial Fund, 
Inc., Washington, DC (1997), fails to disclose any 
individuals, under those names and from those locations, who 
died in Vietnam during the time of the veteran's service 
there.  Nevertheless, if he were to provide more specific 
information regarding individuals he knew who were killed or 
injured in Vietnam, an attempt to verify that information 
should also be made.  

Under the circumstances described above, this case is 
remanded to the RO for the following:

1.  The RO should contact the veteran and ask him 
to identify all sources of treatment received for 
PTSD since 1996, and to furnish signed 
authorizations for release to VA of private medical 
records in connection with each non-VA source he 
identifies.  Copies of the medical records from all 
sources he identifies should then be requested; in 
particular, any from the Durham VA Medical Center.  

2.  The veteran should be asked to provide a 
description of those events he believes 
precipitated his onset of PTSD.  This should 
include, as specifically as the veteran is able to 
provide the information, the dates any such 
event(s) occurred (i.e., the date when the hooches 
next to him were blown up, and the date the 
individual was killed in the shower, or any other 
event he recalls), as well as the names and 
designations of military units involved, the names 
of individuals involved, and the units to which 
they were assigned.  

3.  Upon receipt of any response from the veteran 
with respect to paragraph number 2, above, the RO 
should contact any appropriate agency, including 
the United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 Cissna 
Rd., Suite 101, Springfield, VA 22150-3197, to 
attempt to verify those events the veteran 
describes.  Regardless of the veteran's response to 
paragraph number 2, above, the RO should contact 
USASCRUR, or other appropriate agency, and attempt 
to verify the basis for the veteran's award of the 
Army Commendation Medal, that was apparently issued 
under the authority of General Orders 6025, 
Headquarters, 4th Infantry Division, on 22 November 
1970.  The RO should also attempt to verify whether 
the base camp at which the 4th Admin. Co., 4th 
Infantry Division, was located between July 1970 
and December 1970, was infiltrated by enemy 
soldiers, with a result being the destruction of 
soldier sleeping/shower areas, and the death of one 
or more American soldiers.  Similarly, the RO 
should attempt to verify whether, between December 
1970 and October 1971, the base camp at which the 
39th Base Post Office Company was located, was 
infiltrated by enemy soldiers, resulting in the 
destruction of soldier sleeping/shower areas, and 
the death of one or more U.S. soldiers.  Moreover, 
if, as a result of any development undertaken by 
this Remand, it would be logical to contact other 
agencies to establish the occurrence of a stressful 
event, or to verify other events, that development 
should be accomplished.  

4.  Next, the RO must make a specific 
determination, based upon the complete record, 
including any response from USASCRUR, as to whether 
the veteran was exposed to a stressor or stressors 
in service, and, if so, the nature of the specific 
stressor or stressors.  The RO must also 
specifically render a finding as to whether the 
veteran "engaged in combat with the enemy."  If 
the RO determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  In 
reaching this determination, the RO should address 
any credibility issues raised by the record.  

5.  Upon completion of the above, the veteran 
should be afforded another VA psychiatric 
examination.  The purpose of this examination will 
be to determine whether the complete record 
supports a clear diagnosis of PTSD.  If the veteran 
is found to have PTSD, the examiner should express 
an opinion for the record as to whether the 
veteran's claimed stressors from his military 
service are etiologically related to any current 
PTSD.  The examining physician should specifically 
identify which stressors are linked to any 
diagnosed PTSD, with reference to the stressor(s) 
determined by the RO to be established by the 
record.  All tests deemed necessary by the examiner 
must be conducted, and the clinical findings and 
reasoning which form the basis of the opinions 
requested should be clearly set forth.  In the 
event the examiner finds that the veteran does not 
have PTSD, he or she should reconcile that 
conclusion with that of other examiners who may 
have differed with it.  The claims folder and a 
copy of this Remand must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.  

6.  Next, the RO should review the evidence of 
record and readjudicate its determination regarding 
the veteran's attempt to establish service 
connection for PTSD.  If service connection for 
that disability continues to be denied,  the RO 
should furnish the veteran, and his representative, 
a supplemental statement of the case, which 
addresses all the evidence added to the record 
since the October 1996 statement of the case was 
issued.  They should then be given an opportunity 
to respond before the case is returned to the 
Board.  

The veteran need take no further action with respect to his 
appeal until otherwise notified, and the Board intimates no 
opinion as to the ultimate disposition warranted in this case 
by this Remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

